Exhibit 10.78

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO HORIZON
THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

AMENDMENT NO. 2 TO

COMMERCIAL SUPPLY AGREEMENT

This Amendment No. 2 (the “Second Amendment”) to the Commercial Supply Agreement
by and between Horizon Pharma Ireland Limited (“Customer”) and AGC Biologics
A/S, formerly known as CMC Biologics A/S (“AGC”) is dated as of December 18,
2019 (the “Second Amendment Effective Date”).

RECITALS

AGC and Customer are Parties to the Commercial Supply Agreement effective as of
February 14, 2018 (the “Agreement”). AGC and Customer wish to amend certain
pricing provisions of the Agreement to reflect volume discounts due to
Customer’s increased demand for Product.

AGREEMENT

 

1.

Appendix Two of the Agreement is deleted in its entirety and replaced with the
attached Appendix Two to this Amendment No. 2.

 

2.

No Other Amendment; Confirmation. Except as expressly amended, modified and
supplemented by this Amendment No. 2, the provisions of the Agreement, including
the provisions Appendix Two, shall remain in full force and effect. Unless
otherwise defined in this Amendment No. 2, all capitalized terms used but not
defined in this Amendment No. 2 shall have the meaning set forth in the
Agreement. Each Party acknowledges that it has read this Amendment No. 2,
understands the changes affecting the Agreement and agrees to be bound by the
terms of the Agreement as modified by this Amendment No. 2. The Parties further
acknowledge and agree that the Agreement, as amended, embodies the complete and
exclusive understanding among the Parties and supersedes and merges all related
prior proposals and understandings whether oral or written.

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Second Amendment Effective Date.

 

HORIZON PHARMA IRELAND LIMITED    AGC BIOLOGICS A/S, formerly known as
CMC Biologics A/S By /s/ Alan Mac Neice                                        
                    By /s/ Patricio
Massera                                                          Print Name Alan
Mac Neice                                                    Print Name Patricio
Massera                                                 Title
Director                                                                        
   Title CEO                                         
                                                           duly authorized   
                        duly authorized



--------------------------------------------------------------------------------

APPENDIX TWO

[***]

 

 

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED